Citation Nr: 1034076	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York



THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private 
medical expenses incurred for hospitalization and medical 
treatment from December 24, 2009 to December 29, 2009.    



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran is reported to have had active service from March 
1954 to March 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of determinations dated in April 2010 by the VA Medical 
Center in Canandaigua, New York, that determined that the Veteran 
was not entitled to payment or reimbursement for the cost of 
private medical expenses incurred from December 24, 2009 to 
December 29, 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant does not have any service-connected 
disabilities.  

2.  The appellant received private medical care at the Nathan 
Littauer Hospital from December 24, 2009 to December 29, 2009 for 
nonservice-connected disabilities.   

3.  VA payment or reimbursement of the cost of the private 
medical care provided from December 24, 2009 to December 29, 
2009, was not authorized prior to the appellant undergoing that 
care.

4.  The appellant is financially liable to the provider of the 
emergency treatment.

5.  The appellant has insurance in the form of Medicare Part A 
and B.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
incurred on Nathan Littauer Hospital from December 24, 2009 to 
December 29, 2009 have not been met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, in cases where a veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) whether 
the services for which payment is sought were authorized by VA, 
and (2) whether the appellant is eligible for payment or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).  

Payment or reimbursement for emergency services for nonservice-
connected disabilities in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 
1725 was enacted as part of the Veterans Millennium Health Care 
and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  
The provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the veteran or provider 
against a third party for payment of such 
treatment; and the veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for 
the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for a 
service-connected disability).  See 
38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).  

During the pendency of this appeal, a portion of the provisions 
of 38 U.S.C.A. § 1725 was amended.  See the Veterans' Mental 
Health and Other Care Improvement Act of 2008, Pub. L. No. 110-
387, § __, __Stat.__(2008).  Prior to October 10, 2008, 
38 U.S.C.A. § 1725 defined "emergency treatment" as medical care 
or services furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would 
not be reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the veteran can be transferred safely to a VA or 
other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) (2002).  

From October 10, 2008, 38 U.S.C.A. § 1725(f)(1) was amended by 
striking subparagraph (C) and inserting the following new 
subparagraph (C):

''(C) until- ''(i) such time as the veteran can be 
transferred safely to a Department facility or other 
Federal facility and such facility is capable of 
accepting such transfer; or ''(ii) such time as a 
Department facility or other Federal facility accepts 
such transfer if- ''(I) at the time the veteran could 
have been transferred safely to a Department facility 
or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; 
and ''(II) the non- Department facility in which such 
medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran 
to a Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, § __, 
__Stat.__(2008). 


Analysis

The Veteran in this matter is seeking reimbursement for private 
medical expenses that were incurred at the Nathan Littauer 
Hospital from December 24, 2009 to December 29, 2009.  The record 
shows that the appellant received treatment for a pulmonary 
embolism and congestive heart failure.  

Following the Veteran's release from the Nathan Littauer 
Hospital, the hospital billed VA for the care provided for this 
time period.  The billing is of record.  It is noted that the 
Nathan Littauer Hospital initially presented the bill to the 
federal government for payment through the Medicare A and B 
program.  Once the hospital received its Medicare reimbursement, 
it then billed VA for the remaining amount owed.  The VAMC 
subsequently denied the Veteran's request for reimbursement, and 
he has appealed to the Board for review.

A review of the record reveals that the VAMC has denied the claim 
for reimbursement.  The VAMC noted that the treatment in question 
was received for a nonservice-connected disability.  The Veteran 
was notified of the provisions of the Veterans Millennium Health 
Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) 
(effective May 29, 2000) of Section 1725, Title 38, United States 
Code, in the letters dated in April 2010.  

The VAMC found that since the Veteran had insurance, in the form 
of Medicare Parts A and B, VA had no authority to pay any 
deductable amount or any amount not covered by Medicare for him, 
and thus, the claim was denied.  The appellant has appealed this 
decision.

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the Veteran received at the Nathan Littauer Hospital from 
December 24, 2009 to December 29, 2009.  See 38 U.S.C.A. § 
1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2009).  This is 
a factual, not a medical, determination.  See Similes v. Brown, 5 
Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to an appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency exists.  
See 38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of an appellant to a non-VA hospital at the expense 
of VA must be authorized in advance.  38 C.F.R. § 17.54 (2009).  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the Veteran sought 
and obtained proper authorization for VA payment of the private 
medical expenses he incurred while admitted to the Nathan 
Littauer Hospital from December 24, 2009 to December 29, 2009; 
nor does he contend that he obtained authorization.  The record 
does not indicate that the Veteran or his next-of-kin may have 
contacted the VA within 72 hours of the initial care at the 
Nathan Littauer Hospital.   

Accordingly, the Board must conclude that prior authorization for 
the private medical treatment received for the treatment received 
at the Nathan Littauer Hospital from December 24, 2009 to 
December 29, 2009 was not obtained pursuant to 38 C.F.R. § 17.54 
(2009), and that payment was not warranted for expenses incurred 
in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 
2002).

The Board finds that reimbursement is not warranted pursuant to 
38 U.S.C.A. § 1728 (West 2002 and Supp. 2009).  Under 38 U.S.C.A. 
§ 1728, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that three 
criteria are met: (a) the care and services rendered were either: 
(1) for an adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 
38 C.F.R. § 17.47(i); and (b) the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) no VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009); 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

In the present case, the evidence does not show that the 
treatment was for a service-connected disability or for a 
nonservice-connected disability that was affecting a service-
connected disability.  The record shows that the Veteran does not 
have an adjudicated service-connected disability.  

Moreover, there is nothing in the record that would indicate that 
the treatment was for a permanent and total disability, and the 
Veteran was not participating in a vocational rehabilitation 
program.  The Veteran does not contend that such medical 
treatment was for a service-connected disability.  As such, 
reimbursement is not warranted pursuant to 38 U.S.C.A. § 1728 
(West 2002 and Supp. 2009).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002, the Veterans Millennium Health Care and Benefits Act, Pub. 
L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999). 

Under the Millennium Health Care Act, VA will be the payer of 
last resort for service members who usually get their care at a 
VA medical center.  As noted, one of the requirements that must 
be met is that the Veteran must not have entitlement to care or 
services under a health plan contract.  38 U.S.C.A. § 
1725(b)(3)(B); 38 C.F.R. § 17.1002(g).  

A health plan contract is specifically defined, by the law as 
well as the implementing regulation, to include an insurance 
program described in section 1811 of the Social Security Act (42 
U.S.C. 1395c) or established by section 1831 of that Act (42 
U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 
38 C.F.R. § 17.1001(a)(2) (2009).  42 U.S.C. 1395c refers to 
Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  

That is, the law and regulations specifically exclude payment 
under the Millennium Act if the appellant has coverage under 
either Medicare Part A or Medicare Part B. 

In the instant case, the evidence of record reveals that the 
Veteran has active Medicare (Part A and Part B) coverage.  As the 
Veteran has additional medical coverage in the form of Medicare 
Part A and Part B, the Board concludes that the criteria for 
entitlement to reimbursement for the reasonable value of 
treatment the Nathan Littauer Hospital from December 24, 2009 to 
December 29, 2009, have not been met.  38 U.S.C.A. § 1725 (West 
2002 and Supp. 2009); 38 C.F.R. § 17.1000-08 (2009). 

The Veteran asserts that Medicare is not health insurance.  
However, 38 U.S.C.A. § 1725 specifically states that Medicare is 
a health plan contract.  

While the Board is sympathetic to the Veteran's situation, it 
cannot grant his claim unless the facts of the case meet all the 
requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1001-8.  

As the claim failed to meet the requirements of 38 U.S.C.A. 
§ 1725(b)(3)(B); 38 C.F.R. § 17.1002(g), the Board must deny the 
claim.  Where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, the Board finds that the Veteran's claim is 
without legal merit.  Accordingly, the benefit sought on appeal 
is denied.

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), does not apply in the instant case.  
The facts as to whether the Veteran has Medicare coverage are not 
in dispute.  The Court has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the duty 
to assist nor the duty to notify provisions of VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Lastly, the Board points out that the May 2010 Statement of the 
Case did not contain a summary of 38 U.S.C.A. § 1725.  However, 
the Board finds this to be harmless since the Veteran was 
notified of the provisions of 38 U.S.C.A. § 1725 in the April 
2010 letters and had actual knowledge of the applicable law.  

Also, as discussed, the claim lacks legal entitlement under the 
law.  Consequently, any defect in the content of the Statement of 
the Case cannot produce any prejudice the Veteran or to have any 
effect on the appeal.  It is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  



ORDER

The claim for payment or reimbursement of unauthorized medical 
expenses incurred at the Nathan Littauer Hospital from December 
24, 2009 to December 29, 2009 must be denied under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


